ITEMID: 001-113617
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: TSARKOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 1. The applicant, Ms Lidiya Aleksandrovna Tsarkova, is a Russian national, who was born in 1940 in Ukraine and now lives in Ulyanovsk, the Russian Federation.
3. On 8 November 2003 the applicant relocated from Chernovtsy, Ukraine to Ulyanovsk. On 17 February 2004 she registered her temporary residence in Ulyanovsk and renewed it on 17 May, 21 August, and 7 December 2004.
4. In 2005 she acquired Russian citizenship. On 22 July 2005 she registered her permanent residence in Ulyanovsk.
5. On 25 July 2005 she lodged an application for payment of a State earnings-related pension (a “labour pension”) with the Pension Fund of the Russian Federation.
6. The pension was awarded to her from the date of application. In addition, she was paid the pension for the six months prior to the date of application, because Ukraine (her country of origin) was a party to the Agreement on securing the pension rights of citizens of the Member States of the Commonwealth of Independent States of 13 March 2003 (“the CIS Agreement of 2003”).
7. The applicant lodged a lawsuit against the Pension Fund of the Russian Federation, seeking recovery of unpaid pension payments for the period between June and December 2004 (six months prior to registration of temporary residence on 7 December 2004). On 5 October 2005 the Justice of the Peace for the 3rd Circuit of the Leninskiy District of Ulyanovsk ruled in her favour.
8. On 30 November 2005 the Leninskiy District Court of Ulyanovsk reversed the judgment on appeal. The appellate court reasoned that, according to the provisions of the CIS Agreement of 2003, the applicant, as a foreign citizen, could only have requested payment of a labour pension from the Russian Pension Fund if she had registered her permanent residence in Russia and received a residence permit. Until 22 July 2005 she did not have a residence permit or a registered permanent residence in Russia and thus had not satisfied the criteria prescribed by the international agreement and national legislation.
9. The Labour Pensions Act 2001 (Федеральный закон № 173-ФЗ «О трудовых пенсиях в Российской Федерации» от 17 декабря 2001 г.) stipulates in Section 3 that foreign citizens and persons without citizenship permanently residing in the Russian Federation have pension rights equal to those of Russian citizens.
10. The Legal Status of Foreign Citizens Act 2002 (Федеральный закон № 115-ФЗ «О правовом положении иностранных граждан в Российской Федерации» от 25 июля 2002 г.) provides in Section 2 that a foreign citizen may only be considered permanently residing in the Russian Federation if he has acquired a residence permit.
11. The Agreement on securing the pension rights of citizens of the Member States of the Commonwealth of Independent States of 13 March 2003 (Соглашение о гарантиях прав граждан государств-участников Содружества независимых государств в области пенсионного обеспечения от 13 марта 2003 г. – “the CIS Agreement of 2003”) regulates the mutual recognition of the pension rights of the citizens of the Contracting States.
12. According to the CIS Agreement of 2003 the award and payment of a pension are regulated by the law of the country where a pensioner has permanent residence (Article 1 and Article 6, Section 1).
13. In the event of relocation of a pensioner to another Member State, the payment of a pension is terminated in the country of origin if the same kind of pension is payable to him in the destination country (Article 7).
